STATE OF MICHIGAN

                             COURT OF APPEALS


DONNA M. BECKER,                                                     UNPUBLISHED
                                                                     October 23, 2018
                 Plaintiff-Appellee,

V                                                                    No. 342922
                                                                     Marquette Circuit Court
HOWARD M. BECKER,                                                    LC No. 17-055639-DM

                 Defendant-Appellant.


Before: MURPHY, P.J., and SAWYER and SWARTZLE, JJ.

PER CURIAM.

        Defendant appeals as of right a judgment of divorce, challenging the trial court’s
calculation of spousal support awarded to defendant. The trial court ordered plaintiff to pay
defendant $1,000 per month for five years in modifiable spousal support, and defendant argues
that upon examination and application of the spousal support factors, $1,700 per month for 10
years would constitute a reasonable award of spousal support. We hold that the trial court did
not abuse its discretion in determining the amount and duration of spousal support. Accordingly,
we affirm.

        The parties were married for 29 years, although they had separated and lived apart for a
five-year period before plaintiff filed her divorce complaint. The parties have two children in
common,1 and defendant served as a stay at-home father. Defendant had some intermittent
employment before the children were born, but he has not been employed since that time.
Plaintiff is a university professor and was the family’s primary financial provider. In 2017, she
earned approximately $88,000, and her income will likely continue to rise. Even after the
separation, plaintiff continued to support defendant, depositing her earnings into a joint checking
account to which defendant had access.

       Pursuant to the divorce judgment, the parties were awarded joint legal and physical
custody of their two children, and plaintiff pays $617 in monthly child support to defendant.
Defendant was awarded the marital home by agreement of the parties.2 By agreement, defendant


1
    A child custody order was put in place immediately upon the parties’ separation.
2
  In plaintiff’s trial brief, she indicated that the marital house was appraised at $220,000 and that
the mortgage balance was $92,000. Plaintiff further stated in the brief that she had “no objection

                                                 -1-
was also awarded a rental duplex owned by the parties, which generated $1,200 in monthly gross
income, no longer had a mortgage, and was appraised at $110,000 according to plaintiff.
Additionally, defendant was awarded the sum of $44,167 from plaintiff’s retirement account by
way of a Qualified Domestic Relations Order (QDRO).3 Further, by agreement, defendant was
awarded three motor vehicles, four motorcycles, three sailboats, and a Catamaran, all of
unknown value, while plaintiff was awarded her 2001 Jeep Wrangler.

        With respect to spousal support, defendant argued below that his age4 and his limited
employment history would make it difficult to find work and that plaintiff, who earns a large
salary, should therefore pay him $1,700 per month in spousal support until he reached retirement
age in about 10 years. Plaintiff contended that defendant had long had the ability to earn money
but had chosen not to pursue employment. She proposed a transitional award of spousal support
in the amount of $750 to $1,000 per month for two or three years. The trial court, after carefully
and thoughtfully examining the evidence in conjunction with the various relevant spousal
support factors, awarded defendant modifiable spousal support in the amount of $1,000 per
month for the duration of five years. Defendant appeals as of right.

        We review a trial court’s award of spousal support for an abuse of discretion. Loutts v
Loutts, 298 Mich App 21, 25; 826 NW2d 152 (2012). “An abuse of discretion occurs when the
trial court’s decision falls outside the range of reasonable and principled outcomes.”
Woodington v Shokoohi, 288 Mich App 352, 355; 792 NW2d 63 (2010). Any findings of fact
relating to the award are reviewed for clear error. Id. A finding of fact “is clearly erroneous if,
after a review of the entire record, the reviewing court is left with the definite and firm
conviction that a mistake was made.” Id. Deference is given to a trial court’s findings of fact
that are based on the credibility of witnesses. Id.

       MCL 552.23(1) contemplates a case-by-case approach in determining an award of
spousal support. Loutts, 298 Mich App at 29-30.5 “The primary purpose of spousal support is to



to [defendant] retaining that home, along with its $128,000.00 in equity.” Defendant never
contested these figures.
3
  Plaintiff’s retirement account amounted to approximately $368,000. Defendant was awarded
his retirement account, which was earned early in the marriage and totaled about $40,000.
4
    Defendant was 57 years old at the time of the trial.
5
    MCL 552.23(1) provides:
                  Upon entry of a judgment of divorce or separate maintenance, if the estate
          and effects awarded to either party are insufficient for the suitable support and
          maintenance of either party . . ., the court may also award to either party the part
          of the real and personal estate of either party and spousal support out of the real
          and personal estate, to be paid to either party in gross or otherwise as the court
          considers just and reasonable, after considering the ability of either party to pay
          and the character and situation of the parties, and all the other circumstances of
          the case.


                                                   -2-
balance the parties’ incomes and needs so that neither party will be impoverished, and spousal
support must be based on what is just and reasonable considering the circumstances of the case.”
Id. at 32. A court should consider all relevant factors in determining an appropriate award of
spousal support, including:

               (1) the past relations and conduct of the parties; (2) the length of the
       marriage; (3) the abilities of the parties to work; (4) the source and the amount of
       property awarded to the parties; (5) the parties' ages; (6) the abilities of the parties
       to pay support; (7) the present situation of the parties; (8) the needs of the parties;
       (9) the parties' health; (10) the parties' prior standard of living and whether either
       is responsible for the support of others; (11) the contributions of the parties to the
       joint estate; (12) a party's fault in causing the divorce; (13) the effect of
       cohabitation on a party's financial status; and (14) general principles of equity.
       [Woodington, 288 Mich App at 356 (citation omitted).]

       Rehabilitative spousal support is intended to allow a party to assimilate into the work
force and establish economic self-sufficiency. See Friend v Friend, 486 Mich 1035; 783 NW2d
122 (2010). “Spousal support does not follow a strict formula.” Loutts, 298 Mich App at 30.

        Defendant’s argument on appeal chiefly consists of him recounting the situational
circumstances of the parties, financial and otherwise, during the course of the marriage and
thereafter, concluding that spousal support of $1,700 per month for 10 years is completely
reasonable under those circumstances. However, defendant fails to articulate how or why the
actual award of spousal support, $1,000 per month for five years, constitutes an abuse of
discretion. Assuming that $1,700 per month for 10 years is indeed “reasonable” under the
circumstances, it does not necessarily follow that the award of $1,000 per month for five years
falls outside the range of reasonable and principled outcomes. The trial court’s findings
regarding the spousal support factors are pretty much consistent with defendant’s review and
analysis of the factors; the court simply came up with a different dollar figure and durational
period that it determined was fair and reasonable under the circumstances. The trial court’s
spousal support award was more than plaintiff wished to pay and less than defendant had
requested, reflecting an equitable ruling.

        The trial court did find that defendant had rental income from the duplex, which was
$1,200 per month, and that, additionally, defendant “could probably earn . . . $20,000 with
available jobs in stores.” Defendant does not assail these findings, and he even concedes that “he
will most likely be able to find low-wage work” and that “he has recently been re-certified to
begin teaching on a substitute basis.” The trial court observed:

               [T]he [c]ourt finds that there’s been an unexercised ability to earn for
       many years, and an opportunity to improve hire-ability, employability, during
       th[e] past six years, and there’s simply not been any effort toward that end. I think
       the other side of the analysis is that the parties have really kind of operated as they
       always did, and maybe there’s some, you know, dependency expectation that
       grew out of that.

        Defendant does not counter these sentiments by the trial court. We also note that while
plaintiff retained a large portion of her retirement account, defendant received real property

                                                 -3-
valued at, considering the equity alone, almost a quarter of a million dollars, along with
numerous vehicles and boats. In sum, under all of the surrounding circumstances, there is simply
no basis in the record to conclude that the trial court clearly erred in regard to its factual findings
or that the award of spousal support constituted an abuse of discretion.

     Affirmed. Having fully prevailed on appeal, plaintiff is awarded taxable costs under
MCR 7.219.


                                                               /s/ William B. Murphy
                                                               /s/ David H. Sawyer
                                                               /s/ Brock A. Swartzle




                                                 -4-